DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.78.

Response to Amendment
	The amendments filed 08/27/2022 have been entered. Currently claims 1-31 remain pending with claims 11-22 withdrawn from consideration.

Claim Objections
Claims 4, 6, and 8 are objected to because of the following informalities:  “activity in the brain” should be amended to “the activity in the brain” to avoid any potential 112b rejections.  Appropriate correction is required.
Claim 23-30 is objected to because of the following informalities:  “brain activity ” should be amended to “the brain activity” to avoid any potential 112b rejections.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 29 and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 23, the term “precise” is a relative term which renders the claim indefinite. The term “precise” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Paragraphs 12, 18, and 20 all mention precision of the acoustic waves, but does not detail how precise the waves must be. For examination purposes, the claim shall be considered anything that that the clinicians deem as acceptable for purposes of their target objective.
	Regarding claim 29, it is unclear if the difference, distance, and angle of displacement are between different locations, with each first and second image being of the same location, or if it is different locations between each first and second image. For examination purposes, the claim shall be interpreted as the first interpretation.

Regarding claim 30, it is unclear if the difference, distance, and angle of displacement are between different locations, with each first and second image being of the same location, or if it is different locations between each first and second image. For examination purposes, the claim shall be interpreted as the first interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 23-25, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler et al., (US20150151142A1), (hereinafter “Tyler”) in view of Jordan et al., (US20180117364A1), (hereinafter “Jordan”) and in further view of Vortman et al., (US20210170205A1).

Regarding claim 1, Tyler teaches a method of applying an acoustic wave to a targeted region of a brain ([0002] transcranial ultrasound neuromodulation), comprising: 
positioning a transducer to direct the acoustic wave at the targeted region (fig. 6A and 6B [0098] #602 is a scanning acoustic transducer assembly and #603 is the target site); 
concurrently (i) emitting the acoustic wave at the targeted region ([0136] transcranial ultrasound neuromodulation) and (ii) using a first imaging device to detect, visualize, and output images of activity in the brain ([0027] “automated transcranial Doppler (aTCD)” [0032] “brain activity can be measured by detecting changes in hemodynamics with aTCD”[0136] the different imaging modalities to measure brain activity; these modalities would output the activity of the brain in images); 
detecting brain activity associated with the acoustic wave ([0136]).
While Tyler generally teaches repositioning, Tyler fails to explicitly disclose a distance outside of the targeted region and repositioning the transducer to correct for the distance and direct the acoustic wave at the targeted region.
	In the same acoustic wave field of endeavor, Jordan teaches a distance outside of the targeted region ([0112]-[0114] the MRI comparison images would include brain activity outside the target area until it is centered on the target) and repositioning the transducer to correct for the distance and direct the acoustic wave at the targeted region ([0114] the adjusting of knobs [0085]-[0087] the adjustment assembly moves the transducer).
	It would have been obvious to one of ordinary skill in the art at the time to combine the system of Tyler with the MRI comparison/adjustment system of Jordan, as the system would result in a less time consuming and cheaper method than conventional methods of using ultrasound therapy with MRI (see Jordan [0007]).
	However, the combination of Tyler and Jordan are silent regarding detecting, visualizing, and outputting images of activity in the brain in real time as the acoustic wave is emitted.
	In the same neural stimulation field of endeavor, Vortman teaches detecting, visualizing, and outputting images of activity in the brain in real time as the acoustic wave is emitted ([0038]ASL signals are measured in real time with the sonication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the imaging method of Tyler as modified by Jordan and Vortman with the real-time imaging of Vortman, as this would provide clinicians with feedback to the stimulation effects on the target/non-target regions upon application of the ultrasound (see Vortman [0033]).

	Regarding claim 2, Tyler as modified by Jordan teaches the method of claim 1 wherein Tyler further teaches the acoustic wave is at least one of a low intensity focused ultrasound or a high intensity focused ultrasound ([0062] the transcranial ultrasound neuromodulation uses low intensity ultrasound).
	
	Regarding claim 3, Tyler as modified by Jordan teaches the method of claim 1, wherein Tyler further teaches the first imaging device is a functional magnetic resonance imaging (fMRI) device ([0136] Uses fMRI for brain activity).
	
	Regarding claim 4 Tyler as modified by Jordan teaches the method of claim 3, wherein Tyler further teaches wherein the fMRI device visualizes activity in the brain in real time ([0092] the aTCD may provide real time vector velocity of blood flow ; [092] the aTCD and both fMRI measure brain activity and are interchangeable, so fMRI also measures brain activity real-time).

Regarding claim 5, Tyler as modified by Jordan teaches the method of claim 3, but fails to explicitly disclose wherein the fMRI uses arterial spin labeling (ASL) imaging.
However, in the same fMRI field of endeavor Vortman teaches wherein the fMRI device uses arterial spin labeling (ASL) imaging ([0037] ASL may be used in addition to BOLD MRI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to incorporate the ASL imaging with the imaging method of Tyler as modified by Jordan, as this would allow clinicians to qualitatively measure the blood flow change resulting from the ultrasound-mediated stimulation (see Vortman ([0037).

Regarding claim 6, Tyler as modified by Jordan and Vortman teaches the method of claim 5, wherein Tyler further teaches further comprising the step of using a second imaging device to monitor activity in the brain ([0032] “The system may include one or more components for measuring brain activity that takes the form of one or a plurality of: electroencephalography (EEG), magnetoencephalography (MEG), functional magnetic resonance imaging (fMRI)” meaning there could be multiple fMRIs).

Regarding claim 7, Tyler as modified by Jordan and Schmithorst teaches the method of claim 6, but fails to explicitly disclose wherein the second imaging device is a fMRI device using blood oxygen level dependent (BOLD) imaging.
However, in the same fMRI field of endeavor, Vortman teaches wherein the second imaging device is a fMRI device using blood oxygen level dependent (BOLD) imaging ([0033] BOLD is used in conjunction with the MRI apparatus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the imaging method of Tyler as modified by Jordan and Vortman with the BOLD imaging of Vortman, as this would provide clinicians with feedback to the stimulation effects on the target/non-target regions upon application of the ultrasound (see Vortman [0033]).

Regarding claim 8 Tyler as modified by Jordan and Vortman teaches the method of claim 6, wherein Tyler further teaches wherein the second imaging device ([0032] “The system may include one or more components for measuring brain activity that takes the form of one or a plurality of: electroencephalography (EEG), magnetoencephalography (MEG), functional magnetic resonance imaging (fMRI)” meaning there could be multiple fMRIs and aTCD) visualizes activity in the brain ([0092] the aTCD may provide real time vector velocity of blood flow ; [0092] the aTCD measures brain activity and measures the activity in real time). 

	Regarding claim 9, Tyler as modified by Jordan teaches the method of claim 1, wherein Tyler further teaches the acoustic wave comprises a plurality of ultrasound pulses ([0032] “number of pulses may be delivered concurrently or in series to one or more brain regions from one or more ultrasound transducers.”).

	Regarding claim 10, Tyler as modified by Jordan and Vortman teaches the method of claim 7, wherein Tyler teaches imaging by the first imaging device at least partially overlaps imaging by the second imaging device ([0032] brain activity may be measured by fMRI and aTCD, and would have the same desired target site, meaning the imaging regions would overlap).

	Regarding claim 23, Tyler as modified by Jordan and Vortman teaches the method of claim 3, but is silent regarding wherein the fMRI provides real time spatially and temporally precise monitoring and visualization of brain activity associated with the acoustic wave.
	However, in the same ultrasound-fMRI neural stimulation field of endeavor, Vortman teaches wherein the fMRI provides real time spatially and temporally precise monitoring and visualization of brain activity associated with the acoustic wave ([0038] ASL signals can be measured in real time, and compared with target objective by visual comparison [0037] ASL allows for spatial measurements such as blood flow changes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the imaging method of Tyler as modified by Jordan and Vortman with the ASL of Vortman, as this would allow clinicians to qualitatively measure the blood flow change resulting from the ultrasound-mediated stimulation (see Vortman ([0037).

	Regarding claim 24, Tyler as modified by Jordan and Vortman teaches the method of claim 3, but fails to explicitly disclose wherein the fMRI visualizes and outputs images of activity in the brain while the acoustic wave is emitted at the targeted region.
	However, in the same ultrasound-fMRI neural stimulation field of endeavor, Vortman teaches wherein the fMRI visualizes and outputs images of activity in the brain while the acoustic wave is emitted at the targeted region ([0034] the fMRI is used during the ultrasound procedure to acquire image of regions with blood flow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the imaging method of Tyler as modified by Jordan and Vortman with the ASL of Vortman, as this would allow clinicians to qualitatively measure the blood flow change resulting from the ultrasound-mediated stimulation (see Vortman ([0037).

	Regarding claim 25, Tyler as modified by Jordan and Vortman teaches the method of claim 3, but is silent regarding wherein the MRI visualizes and outputs images of activity in the brain before and while the acoustic wave is emitted at the targeted region.
However, in the same ultrasound-fMRI neural stimulation field of endeavor, Vortman teaches wherein the fMRI visualizes and outputs images of activity in the brain before ([0030] the imager is activated prior to the procedure to acquire images of the target regions) and while the acoustic wave is emitted at the targeted region ([0033] fMRI is used during the ultrasound-mediated stimulation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to incorporate the fMRI  of Vortman with the imaging method of Tyler as modified by Jordan and Vortman, as the feedback from the images would ensure that a target treatment objective is achieved (see Vortman [0007]).

Regarding claim 31, Tyler as modified by Jordan and Vortman teaches the method of claim 7, but is silent regarding wherein imaging by the second imaging device precedes imaging by the first imaging device.
However in the same ultrasound-fMRI field of endeavor, Vortman teaches wherein the imaging by the second imaging device ([0033] BOLD imaging is used) precedes imaging by the first imaging device ([0037] ASL may be used in addition; [0034] BOLD may be used to image prior to the application of the focused ultrasound; [0038] ASL may be used during the ultrasound procedure, which means that BOLD may be used while preceding ASL).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the two imaging techniques of Vortman with the imaging method of Tyler as modified by Jordan and Vortman, as both inventions relate to monitoring brain activity during acoustic stimulation of the brain, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to make such a combination, and the results of Tyler as modified by Jordan and Vortman also having BOLD precede ASL are reasonably predictable.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler as modified by Jordan and Vortman as applied to claim 3 above, and further in view of Gertner (US20220202483A1).

Regarding claim 26, Tyler as modified by Jordan and Vortman teach the method of claim 3, is but silent regarding wherein the MRI visualizes and outputs images of activity in the brain during the acoustic wave is emitted at the targeted region.
However in the same ultrasound-fMRI neural stimulation field of endeavor, Vortman teaches wherein the fMRI visualizes and outputs images of activity in the brain during the acoustic wave is emitted at the targeted region ([0033] fMRI is used during the ultrasound-mediated stimulation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to incorporate the fMRI  of Vortman with the imaging method of Tyler as modified by Jordan and Vortman, as the feedback from the images would ensure that a target treatment objective is achieved (see Vortman [0007]).
	However the combination of Vortman and Tyler as modified by Jordan and Vortman are still silent regarding after the acoustic wave is emitted at the target region.
	In the same MRI field of endeavor, Gertner teaches after the acoustic wave is emitted at the target region ([0261] MRI may be used to visualize the treatment area after the application of ultrasound).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the timing of the imaging of Gertner with the imaging method of Tyler as modified by Jordan and Vortman, as both inventions relate to imaging a target area after ultrasound stimulation, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill in the art would be able to make such a combination, and the results of Tyler as modified by Jordan and Vortman imaging the target area after the procedure are reasonably predictable. This would allow clinicians to view the results of the procedure and the ensure that the target objective has been met.

Regarding claim 27 Tyler as modified by Jordan and Vortman teach the method of claim 3, but is silent regarding wherein the MRI visualizes and outputs images of activity in the brain before and while the acoustic wave is emitted at the targeted region.
However in the same ultrasound-fMRI neural stimulation field of endeavor, Vortman teaches wherein the fMRI visualizes and outputs images of activity in the brain before ([0030] the imager is activated prior to the procedure to acquire images of the target regions) and while the acoustic wave is emitted at the targeted region ([0033] fMRI is used during the ultrasound-mediated stimulation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to incorporate the fMRI  of Vortman with the imaging method of Tyler as modified by Jordan and Vortman, as the feedback from the images would ensure that a target treatment objective is achieved (see Vortman [0007]).
However, the combination of Vortman and Tyler as modified by Jordan and Vortman are still silent regarding after the acoustic wave is emitted at the target region.
	In the same MRI field of endeavor, Gertner teaches after the acoustic wave is emitted at the target region ([0261] MRI may be used to visualize the treatment area after the application of ultrasound).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the timing of the imaging of Gertner with the imaging method of Tyler as modified by Jordan and Vortman, as both inventions relate to imaging a target area after ultrasound stimulation, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill in the art would be able to make such a combination, and the results of Tyler as modified by Jordan and Vortman imaging the target area after the procedure are reasonably predictable. This would allow clinicians to view the results of the procedure and the ensure that the target objective has been met.
	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Tyler as modified by Jordan and Vortman as applied to claim 3 above, and further in view of Cox et al. (1995), Real-Time Functional Magnetic Resonance Imaging. Magn. Reson. Med., 33: 230-236. https://doi.org/10.1002/mrm.1910330213

	Regarding claim 28 Tyler as modified by Jordan and Vortman teach the method of claim 3, but is silent regarding wherein the step of detecting, visualizing, and outputting images of brain activity comprises the fMRI taking a first image of brain activity at a first time and a second image of brain activity at a second time, wherein the lapse between the first and second image.
	However in the same ultrasound-fMRI neural stimulation field of endeavor, Vortman teaches wherein the step of detecting, visualizing, and outputting images of brain activity comprises the fMRI taking a first image of brain activity at a first time and a second image of brain activity at a second time ([0041] the steps include taking an image at a first time, and then the steps may be repeated until the objective is achieved), wherein the lapse between the first and second image ([0041] there would be a lapse of time between each step).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Tyler as modified by Jordan and Vortman with the repeating steps of Vortman, as this would give clinicians real time feedback during the procedure to ensure that a target objective is achieved (see Vortman [0007]).
However, Vortman is silent regarding the lapse as being no more than 5 seconds.
In the same fMRI field of endeavor, Cox teaches the lapse as being no more than 5 seconds (Results 1st paragraph, the TR was 2 seconds).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Tyler as modified by Jordan and Vortman, as this would ensure that no data was lost during real time processing (see Cox Results 1st paragraph).

 Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler as modified by Jordan, Vortman, and Cox as applied to claim 28 above, and further in view of Miyazaki (US20130096419A1).

Regarding claim 29, Tyler as modified by Jordan, Vortman, and Cox teach the method of claim 28, but is silent regarding wherein the step of detecting, visualizing, and outputting images of brain activity comprises measuring (i) the difference in blood flow at more than one location in the brain between the first and second image and (iii) the angle of displacement of the acoustic wave between first and second image.
In the same ultrasound-fMRI neural stimulation field of endeavor, Vortman teaches wherein the step of detecting, visualizing, and outputting images of brain activity comprises measuring (i) the difference in blood flow at more than one location in the brain between the first and second image ([0012] there may be multiple target regions for measuring blood flow[0041]and each would have images for each repeated steps) and (iii) the angle of displacement of the acoustic wave between first and second image ([0041] steering angles for the acoustic waves are determined based on the target/non-target information, of which would include the steering angles for both).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Tyler as modified by Jordan, Vortman, and Cox with these steps, as this would give clinicians feedback so as to ensure that a target treatment objective (e.g., a desired change in the blood flow) is achieved (see Vortman [0007]).
However, the combination of Tyler as modified by Jordan, Vortman, and Cox with Vortman still does not teach the distance between the more than one location between the first and second image.
However in the same MRI field of endeavor Miyazaki teaches the distance between the more than one locations between the first (claim 6, a first fluid image) and second image (a second fluid image; the distance traveled of the fluid between each image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the method of Tyler as modified by Jordan, Vortman, and Cox with the distance measuring of Miyazaki, as both inventions relate to using magnetic resonance imaging to measure activity and would yield predictable results to one of ordinary skill in the art. One of ordinary skill in the art would be able to perform such a combination, and the results of the method of Tyler as modified by Jordan, Vortman, and Cox also measuring the distance between locations for each image are reasonably predictable. This would save clinicians time from having to manually measure out the distances themselves.

Regarding claim 30, Tyler as modified by Jordan, Vortman, and Cox teach the method of claim 28, but is silent regarding wherein the step of detecting, visualizing, and outputting images of brain activity comprises measuring (i) the difference in blood flow at more than one location in the brain between the first and second image and (iii) the angle of displacement of the acoustic wave between first and second image.
In the same ultrasound-fMRI neural stimulation field of endeavor, Vortman teaches wherein the step of detecting, visualizing, and outputting images of brain activity comprises measuring (i) the difference in blood oxygenation at more than one location in the brain between the first and second image,([0033] the MRI may use BOLD for detecting changes in the target/ non target regions, which means there would be multiple locations [0041]and each would have images for each repeated steps) and (iii) the angle of displacement of the acoustic wave between first and second image ([0041] steering angles for the acoustic waves are determined based on the target/non-target information, of which would include the steering angles for both).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Tyler as modified by Jordan, Vortman, and Cox with these steps, as this would give clinicians feedback so as to ensure that a target treatment objective (e.g., a desired change in the blood flow) is achieved (see Vortman [0007]).
However, the combination of Tyler as modified by Jordan, Vortman, and Cox with Vortman still does not teach the distance between the more than one location between the first and second image.
However, in the same MRI field of endeavor Miyazaki teaches the distance between the more than one location between the first (claim 6, a first fluid image) and second image (a second fluid image; the distance traveled of the fluid between each image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the method of Tyler as modified by Jordan, Vortman, and Cox with the distance measuring of Miyazaki, as both inventions relate to using magnetic resonance imaging to measure activity and would yield predictable results to one of ordinary skill in the art. One of ordinary skill in the art would be able to perform such a combination, and the results of the method of Tyler as modified by Jordan, Vortman, and Cox also measure the distance between locations for each image are reasonably predictable, as this is a known technique and would be a simple addition to the imaging procedure. This would save clinicians time from having to manually measure out the distances themselves.

Response to Arguments
Applicant's arguments filed 08/27/2022 have been fully considered but they are not persuasive. 
Applicant has argued that simply acquiring data concurrently does not rise to the level of monitoring. Examiner disagrees, as for example, in [0121] and [0136] of Tyler, the concurrently acquired act data is used to monitor the aspects of the brain region.
In addition, Jordan teaches using the usage of MRI with ultrasound in a combined system ([0057]), and using an fMRI in conjunction with an ultrasound pulse to record activity in the target region to allow adjustments of the ultrasound device for targeting to the desired target location ([0112-0114).
Applicant’s remaining arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Vortman has been used to teach these amended portions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 9:30 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL YIMING FANG/           Examiner, Art Unit 3793                                                                                                                                                                                             /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793